Wade, J.
Since the question of identity is for determination by the jury
(McLain v. State, 71 Ga. 279, Mitchum v. State, 11 Ga. 615), where an indictment charged the defendant with the crime of adultery, committed with a woman called “Velma Shider,” and there was some proof that she was sometimes known by this name, though she. testified that she had always been called “Genie Shider,” and another witness said he “had never heard her called anything else,” there was no such variance between the allegata and the probata as to demand a new trial. ' No error of law is complained of, and the trial judge did not abuse his discretion in denying the motion for new trial. Judgment affirmed.